Appeal of FRED TRUEMPY.Truempy v. CommissionerDocket No. 207.United States Board of Tax Appeals1 B.T.A. 349; 1925 BTA LEXIS 2957; January 16, 1925, decided Submitted November 5, 1924.  1925 BTA LEXIS 2957">*2957  Under the Revenue Act of 1918 a partner is taxable upon his distributive share of partnership income whether distributed or not.  Luther F. Speer, Esq., for the taxpayer.  A. H. Fast, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  IVINS1 B.T.A. 349">*349  Before IVINS, KORNER, and MARQUETTE.  FINDINGS OF FACT.  During 1920 the taxpayer was a member of Eugene Suter & Co., a partnership.  The firm filed a partnership return for the year 1920, and the taxpayer filed an individual return in which he showed as income the distributive share attributed to him upon the partnership return.  Thereafter, upon examination by a revenue agent, the Commissioner found additional income to the partnership and asserted a deficiency against the taxpayer based upon his distributive share of such income.  From this determination the taxpayer appealed to this Board.  DECISION.  The determination of the Commissioner is approved.  1 B.T.A. 349">*350  OPINION.  IVINS: The taxpayer's sole contention is that since no part of the additional income of the partnership discovered by the revenue agent was actually distributed to him during the year 19201925 BTA LEXIS 2957">*2958  he can not be taxed upon it.  But section 218 of the Revenue Act of 1918 provides: * * * there shall be included in computing the net income of each partner his distributive share, whether distributed or not, of the net income of the partnership for the taxable year * * *.  The determination of the Commissioner is approved.